DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 1/05/2022 has been entered. Claims 1-20 remain pending in the application. Examiner appreciates the thorough explanation of the invention and amendments provided in the applicant’s response. Applicant’s amendments to the claims have overcome each and every objection set for in the Non-Final Office Action mailed on 09/10/2021. Examiner found that the amended claims overcame the prior rejections based on Vigjen. However, upon broader examination and updated search, Examiner believes that prior art, to include prior art of record, are still relevant to the submitted amendments and the subsequent dependent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 10-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gerber et al. (US 20140021304 A1) in view of Vigjen et al. (EP 2810870 A1).
Regarding claim 1, Gerber teaches a leading edge structure for a flow control system (Figure 18) of an aircraft (Figures 1 and 2a), the leading edge structure comprising a leading edge panel that surrounds a plenum in a curved manner (depicted in Figure 18), the plenum extending in a span direction, wherein the plenum (Figure 18, element 480a) is forward of a back wall (Figure 18, element 485) defining an aft end of the leading edge structure (depicted in Figure 18) and the plenum is entirely within the leading edge structure (depicted in Figure 18); wherein the leading edge panel has a first side portion extending from a leading edge point to a first attachment end (semi-vertical dashed line on top side of leading edge structure in Figure 18), wherein the leading edge panel has a second side portion opposite the first side portion (the bottom side opposite the semi-vertical dashed line in Figure 18), extending from the leading edge point to a second attachment end (the bottom side opposite the semi-vertical dashed line in Figure 18), wherein the leading edge panel comprises an inner surface facing the plenum (Figure 18, element 412) and an outer surface in contact with an ambient flow (Figure 18, element 411), and wherein the leading edge panel comprises a plurality of micropores forming a fluid connection between the plenum and the ambient flow (¶ [0202] indicates elements 411, 421-1, 421-2, 412, 422-1, and 422-2 of Figure 18 are designed to be permeable to fluid. Further, ¶ [0227] indicates these elements are designed as microperforated panels and comprise microperforations), wherein the leading edge plenum section is connected to a first air outlet (¶ [0041] teaches that the flow body comprises a flow channel with an outlet from the interior of the flow body component) via a first duct (Figure 18, fluid channel element 480a), and the first duct is separate and pneumatically isolated from a second duct (¶ [0202] teaches two fluid channel elements 480a and 480b that may have fluid flow caused independently from one another either passively by prevailing pressure conditions or actively by way of pump). Gerber fails to explicitly teach the downstream plenum section connected to a second air outlet via a second duct. However it would have been obvious to one of ordinary skill in the art before the effective filing date to have added an additional outlet for a second duct provided that Gerber taught two separate fluid channels capable of 
Regarding claim 10, Gerber teaches a vertical tail plane for an aircraft (Figures 1 and 2a)  comprising a vertical tail plane box having a first lateral panel with a first attachment portion (Figures 2c and 18), an opposite second lateral panel with a second attachment portion (Figures 2c and 18), and a back wall spanning the first attachment portion and the second attachment portion (Figures 2c and 18); a leading edge structure including a curved leading edge panel at least partially surrounding a plenum extending in a span direction (Figure 18), wherein the plenum (Figure 18, element 480a) is forward of the back wall (Figure 18, element 485) and entirely within the leading edge structure (as seen in Figure 18); wherein the leading edge panel has a first side portion extending from a leading edge point to a first attachment end (semi-vertical dashed line on top side of leading edge structure in Figure 18); wherein the leading edge panel has a second side portion opposite the first side portion, extending from the leading edge point to a second attachment end (the bottom side opposite the semi-vertical dashed line in Figure 18); wherein the leading edge panel comprises an inner surface facing the plenum (Figure 18, element 412)  and an outer surface in contact with an ambient flow (Figure 18, element 411); wherein the leading edge panel comprises a plurality of micro pores forming a fluid connection between the plenum and the ambient flow (¶ [0202] indicates elements 411, 421-1, 421-2, 412, 422-1, and 422-2 of Figure 18 are designed to be permeable to fluid. Further, ¶ [0227] indicates these elements are designed as microperforated panels and comprise microperforations); wherein the plenum is separated by a partition wall (Figure 18, element 488) into a leading edge plenum section in an area adjacent the leading edge 

Regarding claim 12, Gerber as modified by Vigjen teaches an aircraft comprising the invention discussed in claim 10 (Gerber Figures 1, 2a, and 2c). 
Regarding claim 14, Gerber teaches vertical tail plane for an aircraft (Figures 1 and 2a) comprising a vertical tail plane box (Figures 2c and 18) having a first lateral panel including a first attachment portion (Figures 2c and 18), a second lateral panel with a second attachment portion (Figures 2c and 18), wherein the second lateral panel is opposite to the first later panel (Figures 2c and 18); a leading edge structure attached to the vertical tail plane box (Figures 2c and 18), the leading edge structure including a first leading edge panel extending from a leading edge of the vertical tail plane to the first attachment portion (Figures 2c and 18), and a second leading edge panel extending from the leading edge to the second attachment portion (Figures 2c and 18), wherein the second leading edge panel is opposite the first leading edge panel (Figures 2c and 18); a plenum defined, at least partially, by inner surfaces of the first and second leading edge panels (depicted in Figure 18), wherein the plenum includes a leading edge plenum section adjacent the leading edge (depicted in Figure 18), a partition wall aft of the leading edge and extending between the first and second leading edge panels (Figure 18, element 488), and a downstream plenum section aft of the partition wall pneumatically isolated by the partition wall from the leading edge plenum (Figure 18, element 480b. ¶ [0202] teaches two fluid channel elements 480a and 480b that may have fluid flow caused independently from one another either passively by prevailing pressure conditions or actively by way of pump), wherein the plenum is entirely within the leading edge structure (as seen in Figure 18); micro pores in the first and second leading edge panels, the micro pores configured for fluid communication between ambient air flowing over the leading edge structure and air within the leading edge plenum section and the downstream plenum section (¶ [0202] .

Claims 2-9, 13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gerber et al. (US 20140021304 A1) in view of Vigjen et al. (EP 2810870 A1), in further view of Sakurai et al. (US 20100181435 A1).
Regarding claim 2, Gerber as modified by Vigjen teaches the invention discussed in claim 1, except a pivotal first door that opens in a rearward direction, wherein the first door is configured to be set to an opened position for letting out a predefined mass flow rate of air for flow control in the area of the leading edge. However, Sakurai teaches a pivotal first door (Figure 4, element “108”. Paragraph 0045) that opens in a rearward direction (Figure 4), wherein the first door is configured to be set to an opened position (Figure 4. Paragraph 0050) for letting out a 
Regarding claim 3, Gerber as modified by Vigjen teaches the invention discussed in claim 1, except wherein the pivotal first door is configured to be set to a second opened position for letting out a predefined second mass flow rate of air adapted for cleaning the micro pores in the area of the leading edge. However, Sakurai teaches a pivotal first door configured to be set to a second opened position (Figure 3, element “106”) for letting out a predefined second mass flow rate of air adapted for cleaning the micro pores in the area of the leading edge (Figure 3). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of Gerber and Vigjen by incorporating the teachings of Sakurai and installing a pivotal first door configured to be set to a second opened position for letting out a predefined second mass flow rate of air, in order to duct captured external flow and discharge them through the pores to in order to reduce the potential for blockage of the pores from moisture, condensation, rain, snow, de-icing fluids, debris, and other contaminants (Sakurai paragraph 0054).
Regarding claim 4, Gerber as modified by Vigjen and Sakurai teaches the invention discussed in claim 3. The combination of Gerber, Vigjen, and Sakurai fail to teach the second mass flow rate is between 200% and 400% greater than the first mass flow rate. However, it would have been obvious to one of ordinary skill in the art before the effective filing date to optimize the combination of Gerber, Vigjen, and Sakurai such that the second mass flow rate is between 200% and 400% greater than the first mass flow rate, since it has been held that where 
Regarding claim 5, Gerber as modified by Vigjen teaches the invention discussed in claim 1, except wherein the second air outlet comprises a pivotal second door that opens in a rearward direction, wherein the second door is configured to be set to a first opened position for letting out a predefined third mass flow rate of air adapted for flow control in the area downstream from the leading edge area, and to a second opened position for letting out a predefined fourth mass flow rate of air adapted for cleaning the micro pores in the area downstream from the leading edge area. However, this is a duplication of the same Sakurai elements found in the responses to claims 2 and 3. It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify the combination of Gerber, Vigjen, and Sakurai by adding a second set of Sakurai pivotal doors configured to regulate the mass flow rates since it has been held that mere duplication of working parts of an invention involves only routine skill in the art. See MPEP 2144.04 VI.  
Regarding claim 6, Gerber as modified by Vigjen and Sakurai teaches the invention discussed in claim 5, except wherein the fourth mass flow rate is between 200% and 400% greater than the third mass flow rate. However, it would have been obvious to one of ordinary skill in the art before the effective filing date to optimize the combination of Gerber, Vigjen, and Sakurai such that the fourth mass flow rate is between 200% and 400% greater than the first mass flow rate, since it has been held that where the general conditions of a claim are disclosed in the prior art (the combination of Gerber, Vigjen, and Sakurai discussed above), in order to yield predictable results (regulating external and cavity pressures to a desired degree of pressure to overcome the static pressure at the porous skin as taught by Sakurai in paragraph 0055), 
Regarding claim 7, Gerber as modified by Vigjen teaches the invention discussed in claim 1, except wherein the second air outlet is formed as a combined air inlet/outlet device configured for both letting in air from the ambient flow and discharging air into the ambient flow. It would have been obvious to one of ordinary skill in the art before the effective filing date to add Sakurai elements as discussed above in the combination of Gerber and Vigjen, since it has been held that combining prior art elements according to known methods (a pivotal first door integrated with a second door as taught by Sakurai) to yield predictable results (capturing flow with the first door or generating an external suction flow with the second door as taught by Sakurai in paragraphs 0018 and 0019) support a conclusion of obviousness. See MPEP 2143.
Regarding claim 8, Gerber as modified by Vigjen and Sakurai teaches the invention discussed in claim 7, in addition to the air inlet/outlet device comprises a pivoting inlet door opening in a forward direction to let in air from the ambient flow (Sakurai Figures 9 and 10), and an outlet door opening in a rearward direction to discharge air into the ambient flow (Sakurai Figures 7 and 8), wherein the inlet door is configured to be set to an opened position for letting in a predefined mass flow rate of air adapted for cleaning the micro pores in the area downstream from the leading edge area (depicted in Figure 3 of Sakurai), and wherein the outlet door is configured to be set to an opened position for letting out a predefined mass flow rate of air adapted for flow control in the area downstream from the leading edge area (depicted in Figure 4 of Sakurai).
Regarding claim 9, Gerber as modified by Vigjen and Sakurai teaches the invention discussed in claim 8, in addition to the inlet door and the outlet door are formed integrally or are mounted to one another (as depicted in Sakurai Figures 6, 8, and 10).
Regarding claim 13, Gerber as modified by Vigjen teaches the invention discussed in claim 12, except wherein the aircraft further comprises a control unit configured to control the 
Regarding claim 15, Gerber as modified by Vigjen teaches the invention discussed in claim 14, except wherein the first air outlet includes a first door on an outer surface of the vertical tail plane and configured to open to form an opening into the first duct downstream of the first door. However, Sakurai teaches a pivotal door on an outer surface of a vertical tail plane (Figures 1 and 4) configured to open to form an opening into the first duct downstream of the first door (Figure 4). It would have been obvious to one of ordinary skill in the art before the effective filing date to add Sakurai elements as discussed above in the combination of Gerber and Vigjen, since it has been held that combining prior art elements according to known methods (a pivotal door capable of opening into the first duct downstream of the first door) to yield predictable results (generating an external suction flow with the door while simultaneously deflecting ambient air 
Regarding claim 16, Gerber as modified by Vigjen and Sakurai teaches the invention discussed in claim 15, in addition to the first door is configured to open to a first opened position and a second open position, wherein an air mass flow rate through the first duct is in a range of 200% and 400% greater while the first door is in the second position as compared to a mass flow rate through the first duct while the first door is in the first position (Examiner believes the responses found for claims 3, 4, and 6 satisfy the limitations for this claim).
Regarding claim 17, Gerber as modified by Vigjen and Sakurai teaches the invention discussed in claim 14, in addition to the second air outlet includes a second door configured to form an opening to the second duct, wherein the second door is configured to be opened to a first position in which the second door deflects ambient air into the second duct and to a second position in which the second door deflects ambient air away from the second duct (Examiner believes the responses found for claims 5, and 7-9 satisfy the limitations for this claim).
Regarding claim 18, Gerber as modified by Vigjen and Sakurai teaches the invention discussed in claim 17, wherein the second door is for both directing ambient air into the second duct and for discharging air from the plenum into the ambient flow (Examiner believes the response found for claims 5, and 7-9 satisfy the limitations for this claim).
Regarding claim 19, Gerber as modified by Vigjen and Sakurai teaches the invention discussed in claim 17, wherein the second door configured to, while in the first position, open in a forward direction to face the ambient air and thereby direct ambient air into the second duct, and, while in the second position, open in a rearward direction such that the opening to the second duct is downstream of the second door (Examiner believes the response found for claims 5, and 7-9 satisfy the limitations for this claim).
Regarding claim 20, Gerber as modified by Vigjen and Sakurai teaches the invention discussed in claim 19, wherein the second door includes an inlet door to be opened in the first .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MICHAEL HESTON whose telephone number is (571)272-3099. The examiner can normally be reached M-Th 0700-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/JUSTIN MICHAEL HESTON/Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644